      Case 20-30602 Document 126-2 Filed in TXSB on 03/19/20 Page 1 of 6




February 12, 2020

Christopher R. Murray, Esq.
Chapter 7 Trustee, High Mesa Holdings, LP, et al.
c/o J. Maxwell Beatty, Esq. Counsel to the Chapter 7 Trustee
JONES MURRAY & BEATTY LLP
4119 Montrose, Suite 230
Houston, Texas 77006

Re: High Mesa Holdings, LP, et al.; Chapter 7 Estates Engagement of Financial Advisor

Dear Mr. Murray:

This letter will confirm and set forth the terms of the engagement of MACCO Restructuring Group,
LLC, A Delaware Limited Liability Company (“MACCO”) as Financial Advisor to Christopher
R. Murray, Esq. Chapter 7 Trustee, (“Trustee”) of the following debtors in chapter 7 cases pending
in the United States Bankruptcy Court for the Southern District of Texas, Houston Division: High
Mesa, Inc. Case Number 20-30602; Petro Operating Company, LP, Case Number 20-30603; Petro
Acquisitions, LP, Case Number, 20-30604; High Mesa Holdings, L.P., Case Number 20-30605;
The Meridian Resource and Exploration, LLC, Case Number 20-30606; High Mesa Holdings GP,
LLC, Case Number 20-30607; AM Idaho, LLC, Case Number 20-30608; Louisiana Onshore
Properties, LLC, Case Number 20-30609; AMH Energy New Mexico, LLC, Case Number 20-
30610; AM Michigan, LLC, Case Number 20-30611; Texas Energy Acquisitions, LP, Case
Number 20-30612; Cairn Energy USA, LLC, Case Number 20-30613; The Meridian Production,
LLC, Case Number 20-30614; High Mesa Services, LLC, Case Number 20-30615; HMS
Kingfisher Holdco, LLC, Case Number 20-30616; Alta Mesa Acquisition Sub, LLC, Case Number
20-30619; Alta Mesa Drilling, LLC, Case Number 20-30620; Alta Mesa Energy, LLC, Case
Number 20-30621; Alta Mesa GP, LLC, Case Number 20-30622; Aransas Resources, LP, Case
Number 20-30623; ARI Development, LLC, Case Number 20-30624; Brayton Management GP
II, LLC, Case Number 20-30625; Brayton Resources II, LP, Case Number 20-30626; Brayton
Resources, LP, Case Number 20-30627; Buckeye Production Company, LP, Case Number 20-
30628; FBB Anadarko, LLC, Case Number 20-30629; Galveston Bay Resources, LP, Case
Number 20-30630; LEADS Resources, LLC, Case Number 20-30632; Louisiana Exploration &
Acquisition LP, Case Number 20-30634; Navasota Resources Ltd. LLP f/k/a Hilltop Acquisition,
LLC, Case Number 20-30635; Nueces Resources, LP, Case Number 20-30637; Sundance
Acquisition, LLC, Case Number 20-30638; TEA Energy Services, Case Number 20-30639; The
Meridian Resource, LLC, Case Number 20-30640; and, Virginia Oil and Gas, LLC, Case Number
20-30641 (Jointly Administered) (as defined in the “Agreement” referenced below, and
collectively referred to as the “Debtors” or the “Estates”).

The Trustee for and on behalf of the Debtors are retaining Drew McManigle, Founder and
Managing Director (“McManigle”) of MACCO to lead and maintain overall responsibility for the
engagement. McManigle shall select and assign employees or contractors of MACCO to perform
work on behalf of the Trustee and the Estates.
       Case 20-30602 Document 126-2 Filed in TXSB on 03/19/20 Page 2 of 6




Collectively, the professionals of MACCO will advise, consult, provide financial advisory and
related services to assist the Trustee in the efficient administration of the Estates, including advice
and strategy related oil & gas operations, assets sales, marketing and related matters related to
liquidation of the Estes under Title 11 Chapter 7, of the United States Code (the “Bankruptcy
Code”).

I. Scope of Engagement

MACCO will work closely with you, your bankruptcy counsel and other professionals engaged by
you on behalf of the Estates to preserve assets, reduce diminution of assets, where possible, and
assure adherence to the provisions of the Bankruptcy Code under chapter 7. Examples of services
anticipated to be provided by MACCO to the Company include, but are not limited to, the
following:

           1. Provide accounting, forensic review, financial forecasting and related business
               advice and strategy required to enable you to efficiently administer the Debtors
               Estates under chapter 7 bankruptcy;
           2. Gather, prepare and review documents, lists and related materials necessary to
               investigate and quantify the Debtors business affairs and assets;
           3. Assist with or prepare weekly 13-week cash flow forecasts, budgets and related
               financial and business models that can be utilized by the Trustee, his counsel and
               others to understand the Company’s operations, assets, liabilities and liquidity;
           4. Review producing and non-producing oil & gas assets, inventory equipment and
               material to determine its salability and to provide monetization alternatives;
           5. Confer with the Trustee and his counsel contracts;
           6. Confer and provide advice in asset redeployment, sales, marketing and asset re-
               deployment or abandonment opportunities as deemed appropriate;
           7. Evaluate and make recommendations in connection with strategic alternatives as
               needed to maximize the value of the assets of the Debtors;
           8. Provide oversight and assistance, as directed and authorized by the Trustee or his
               counsel, in connection with communications and negotiations with creditors of the
               Estates including trade vendors, investors and other debtor constituents;
           9. Review, quantify and validate proofs of claims filed in the Estates;
           10. Prepare for, attend and testify, as necessary, at Court hearings; and,
           11. Provide any and all other professional services typically provided by a financial
               advisor as may be requested by the Trustee and his counsel.

II. Limitations of the Services

Any work performed by MACCO will not result in the issuance of any written or oral
communications by MACCO to the Trustee or any third parties expressing any opinion,
conclusion, or any other form of assurance with respect to, among other things, accounting
policies, financial data, financial statements and related footnotes, appropriate application of
generally accepted accounting principles, disclosure, operating or internal controls, compliance
       Case 20-30602 Document 126-2 Filed in TXSB on 03/19/20 Page 3 of 6




with the rules and regulations of the Securities and Exchange Commission or the Public Company
Accounting Oversight Board, compliance with the Sarbanes-Oxley Act of 2002 and related rules
and regulations, or any other similar matters.

Materials Provided

The Trustee agrees to provide MACCO with such financial and other available information as is
reasonably required for MACCO to render the services performed or to be performed hereunder.
In providing its services hereunder, MACCO shall be entitled to assume and rely upon the accuracy
and completeness of the financial and other information supplied to or otherwise used by it and
shall not be obligated to attempt to independently verify, or undertake any obligation to verify,
such information; provided that MACCO acknowledges that the Trustee makes no express or
implied representation or warranty as to the accuracy or completeness of the financial and other
information supplied, and MACCO agrees that the Trustee will have no liability relating to the
financial and other information supplied or for any errors therein or omissions therefrom.

The Trustee understands that MACCO’s work may include access to the work of the Debtors,
other professional advisors or to financial statements or financial information or data reported on
by such other professional advisors. The Trustee agrees that such access is not for the purpose of
affirming or evaluating the procedures or professional standards used by such other professional
advisors. In this regard, we call your attention to the possibility that other professional advisors
may perform procedures concerning the same information or data, and perhaps the same accounts
and records, and reach different observations than MACCO for a variety of reasons, including the
possibilities that additional or different information or data might be provided to them that was not
provided to MACCO, that they might perform different procedures from MACCO, or that
professional judgments concerning, among others, complex, unusual, or poorly documented
matters may differ.

MACCO’s work will not include any predictions or provide any opinions or other assurances
concerning the outcomes of future events, including, without limitation, those that pertain to the
operating results of any entity, the achievability of any business plan, the success of any sale or
investment, the recovery of any asset, or the ability to maximize the recovery necessary to pay any
claim(s) of the Estates.

All decisions about the Debtors and the Debtor’s Estates operations and assets, including, but not
limited to, the execution of transactions with other entities and/or the establishment of terms for
any such transactions, either in or out of any bankruptcy proceeding, remain the sole responsibility
of the Trustee.

Work Product

Any records of the Debtors obtained by MACCO will be promptly returned to the Trustee at the
end of this engagement and will be kept strictly confidential by MACCO while in its custody,
control, or possession unless required to be disclosed by the Trustee or the Bankruptcy Court.
       Case 20-30602 Document 126-2 Filed in TXSB on 03/19/20 Page 4 of 6




III. Disclosures

The Company shall not disclose any work or analyses of MACCO to any third party without
MACCO’s prior written consent, which shall not be unreasonably withheld.

Disclosure of Relationships

On or about December 31, 2019, MACCO, was engaged by High Mesa Holdings, LP, its affiliates
and subsidiaries (the “Company”), with the express approval of the Company’s Board of Directors
and management leadership for the specific purpose of providing advice, financial advisory and
administrative services necessary to prepare the Company for a business wind-down and filing
under Chapter 7 of Title 11 of the United States Code (the “Bankruptcy Code”), including
preparing 35 sets of Statements of Financial Affairs and Schedules for the Company. MACCO
does not believe this engagement constitutes a conflict-of-interest in its representation of the
Trustee or Estates and in fact, enhances its ability to act expeditiously on behalf of the Trustee due
to its knowledge of the Debtors business affairs.

MACCO is engaged by new clients every day. Should any potential conflict come to the attention
of MACCO, we will endeavor to resolve such potential conflict and will determine what action
needs to be taken in concert with the trustee and his counsel.

Conflicts

As stated above, MACCO has does not have a conflict of interest with respect to the Trustee, the
Debtors or the Estates.

IV. Term & Termination

This agreement shall remain in effect until termination of the engagement by either party upon
thirty (30) days written notice.

V. Compensation

MACCO charges the following standard rates for work by employees or contractors of the Firm:

               Drew McManigle (Engagement Leader)                     $550/hr.

               Managing Directors:                                    $475/hr. - $550/hr.

               Directors:                                             $350/hr. - $500/hr.

               Senior Financial Analysts:                             $350/hr. - $475/hr.

               Financial Analysts:                                    $175/hr. – $350/hr.

               Administrative Staff:                                  $100/hr. - $200/hr.
       Case 20-30602 Document 126-2 Filed in TXSB on 03/19/20 Page 5 of 6




MACCO does not requires a retainer for this engagement.

Invoices reflecting the services of MACCO shall be prepared and submitted to the Trustee monthly
and paid upon in accordance with payment of professionals under the Bankruptcy Code or interim
fee payment procedures as propounded by the Trustee and approved by the Bankruptcy Court in
the Debtor’s case(s). Each payment is to be made via wire transfer or other manner as may be
acceptable to MACCO.

The Trustee and the Estates shall be responsible for MACCO’s reasonable and necessary out-of-
pocket costs and expenses incurred by MACCO in connection with the Engagement. These
expenses, if any, will be reflected upon MACCO’s monthly invoices. MACCO will provide the
Trustee with detailed documentation concerning any expense reimbursement.

Professional fee payments of are to be made via wire transfer to:

                                     Bank: Capital One
                           Name: MACCO Restructuring Group, LLC
                                 Routing: ABA: 111901014
                                Account Number: 3027089224

MACCO does not requires a retainer for this engagement.

VI. Amendment and Modification

This letter may not be amended or modified except in writing signed by the parties hereto and shall
be governed by and construed in accordance with the State laws of Delaware.

VII. Headings

The headings in this Agreement are for reference only and shall not affect the interpretation of this
Agreement or the scope of the Engagement.

VIII. Authorization

The Trustee represents that this Engagement lies within his capacity and authority under Title 11
U.S.C. Chapter 7.

If you agree to the terms and conditions set forth above, please indicate your acceptance and
approval by signing this letter in the space provided below.

We look forward to working with you on these important matters.
       Case 20-30602 Document 126-2 Filed in TXSB on 03/19/20 Page 6 of 6




MACCO Restructuring Group, LLC

Sincerely,




M. Drew McManigle
Founder and Managing Director


I have read the foregoing and agree to its terms and provisions in their entirety:


_________________________                      _______________
Name: Christopher R. Murray                    Date
Title: Chapter 7 Trustee
High Mesa Holdings, L.P and
its subsidiaries and affiliates referenced above
